Name: 2005/883/EC: Commission Decision of 9 December 2005 concerning certain protection measures in relation to a suspicion of highly pathogenic avian influenza in Ukraine (notified under document number C(2005) 5385) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: natural environment;  agricultural activity;  Europe;  tariff policy;  health;  animal product;  international trade
 Date Published: 2006-12-12; 2005-12-10

 10.12.2005 EN Official Journal of the European Union L 324/107 COMMISSION DECISION of 9 December 2005 concerning certain protection measures in relation to a suspicion of highly pathogenic avian influenza in Ukraine (notified under document number C(2005) 5385) (Text with EEA relevance) (2005/883/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (1), and in particular Article 22 thereof, Whereas: (1) Avian influenza is an infectious viral disease in poultry and birds, causing mortality and disturbances which can quickly take epizootic proportions liable to present a serious threat to animal and public health and to reduce sharply the profitability of poultry farming. There is a risk that the disease agent might be introduced via international trade in live poultry and poultry products. (2) On 5 December 2005 Ukraine has notified to the Commission an outbreak of avian influenza. The isolated H5 virus and the clinical picture allow the suspicion of highly pathogenic avian influenza pending the determination of the neuraminidase (N) type and of the pathogenicity index. (3) Imports from Ukraine of birds and poultry and products derived from these species are not authorised with the exception of live birds other than poultry, untreated feathers and certain treated byproducts including treated feathers which do not pose an animal health threat to the Community. Imports of live birds other than poultry and pet birds from Ukraine are suspended until 31 January 2006 as a result of Decision 2005/759/EC of 27 October 2005 concerning certain protection measures in relation to highly pathogenic avian influenza in certain third countries and the movement from third countries of birds accompanying their owners (2) and Decision 2005/760/EC of 27 October 2005 concerning certain protection measures in relation to highly pathogenic avian influenza in certain third countries for the import of captive birds (3). (4) In view of the animal health risk of disease introduction into the Community, it is therefore appropriate to temporarily suspend imports from Ukraine of untreated feathers. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Member States shall suspend the importation from the territory of Ukraine of untreated feathers and parts of untreated feathers. Article 2 Member States shall ensure that when imported from the territory of Ukraine, consignments of treated feathers or parts of treated feathers (excluding treated decorative feathers, treated feathers carried by travelers for their private use or consignments of treated feathers sent to private individuals for non industrial purposes) are accompanied by a commercial document stating that the treated feathers or parts of treated feathers have been treated with a steam current or by some other method ensuring the inactivation of the pathogen. Article 3 Member States shall immediately take the necessary measures to comply with this Decision and publish those measures. They shall immediately inform the Commission thereof. Article 4 This Decision shall apply until 31 May 2006. Article 5 This Decision is addressed to the Member States. Done at Brussels, 9 December 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 24, 31.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1; corrected version in OJ L 191, 28.5.2004, p. 1). (2) OJ L 285, 28.10.2005 p. 52. (3) OJ L 285, 28.10.2005 p. 60.